DETAILED ACTION
This is SECOND NON-FINAL office action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Papenfuss in view of Melville.
Double Patenting
Claims 1, 3, 6, 8-18, 27, and 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-3, 8, 11, 14, 16, 18, 21-23, and 28-30 of copending Application No. 16/546534 in view of Urushizaki (US 6163011) in view of Van Niekerk (US 20110173797 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, all the limitations are disclosed in the copending application claim 1-3, 23, and 29 except “the currently produced welding area is produced only when the already produced welding area had already solidified and the first component is a ball.”
Urushizaki discloses a conventional laser welding method the currently produced welding area is produced only when the already produced welding area had already solidified (melt-solidified portion 902 is completely solidified before being irradiated with the second pulse, Col 10 lines 63-67 and Col 11 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending application to incorporate the teachings of Urushizaki. One of ordinary skill in the art would understand that overlapping welding areas can be facilitated by waiting for an already produced welding area to solidify before applying a currently produced welding area, as taught for example in Urushizaki. 
Copending application in view of Urushizaki does not disclose that the first component is a ball and the second component is a body component of a vehicle body to be produced.
Van Niekerk discloses a method of welding a ball to a component, where the welding is performed between two body parts of a vehicle (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copending application in view of Urushizaki to incorporate the teachings of Van Niekerk and weld a ball to a component. Doing so would create a form-locking element for interlocking two components, par. 11-12.
Regarding claims 3, 6, 8-18, 27, and 30¸ all the limitations are disclosed in the copending application claims 2-3, 8, 11, 14, 16, 18, 21-23, and 28-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,6, and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papenfuss (US 20060144827 A1) in view of Hosokawa (US 20110240613 A1) and Melville (US 4857697 A). 
Claim 1. Papenfuss discloses a method for welding components (laser welding, title), the method comprising the steps of: 
providing a first component (battery case 120, Fig. 2) and a second component (battery cover 130); 
placing the two components on each other (battery case is placed on the battery cover, par. 42); 
welding the two components by a laser beam (laser welding performed to hermetically seal the battery cover, par. 42), wherein, by repeated switching on and off of the laser beam (laser is pulsed to form a pattern of successive weld points, par. 44, Fig. 4), a multiplicity of welding pulses are produced which are each interrupted by welding-free pause intervals (laser pulses forms two successive weld points 172 and 174, Fig. 5, where each weld point are formed sequentially formed, first at 172 then at 174, par. 45, this indicates that a pulse is emitted at one location, the focus is moved to the next location, and another pulse is emitted, therefore, there exists a welding-free pause interval), in which the laser beam is switched off, wherein each welding pulse produces a local welding area in which material of the two components is melted and fused (weld points 172 and 174, where the fact that the material of the two components would be melted and fused at the weld points is inherent), 
the laser beam is stationary relative to the two components during each welding pulse such that there is no relative movement of the laser beam with respect to the two components during each welding pulse (laser pulses forms two successive weld points 172 and 174, Fig. 5, where each weld point are formed sequentially formed, first at 172 then at 174, par. 45, this indicates that a pulse is emitted at one location without movement), individual welding areas of the local welding areas produced by the welding pulses overlap (weld points 172 and 174 overlap, Fig. 5), 
the laser beam is positioned such that a currently produced welding area overlaps with an already produced welding area (weld points 172 and 174 overlap, Fig. 5), 

the first component is a ball made from steel, aluminum or thermoplastic (method for sealing plastic components, par. 9), which is welded onto the second component and the second component is a body component of a 
Papenfuss does not disclose that the components being welded are part of a vehicle body.
Papenfuss discloses that their method can be used for electronic packaging applications such as battery cases (par. 9), it is known in the art that electronic packaging can be part of a vehicle body, for example, Hosokawa discloses portable electronic equipment as part of a hybrid electric vehicle (par. 2).
Papenfuss in view of Hosokawa does not disclose the currently produced welding area is produced only when the already produced welding area has already solidified
Melville discloses an overlap welding method which can be used for plastic materials (Col 9 lines 35-40), where the previous weld zone is allowed to solidify before melting the subsequent zone (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Papenfuss to incorporate the teachings of Melville. Doing so would have the benefit of allowing a weld to stabilize before performing another overlapping weld since an unstable weld can melt through and generate a hole (Col 1 lines 45-50), Melville.
Claim 3. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 1, wherein individual welding areas of the local welding areas produced by the welding pulses overlap to form a cohesive, fluid-tight weld seam (hermetic seal, par. 2).
Claim 6. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 1, wherein the already produced welding area was produced directly before the last pause interval (weld point 172 and 174 overlap each other and the welds occur sequentially, par. 44).
Claim 8. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses lie within the range of between: 0.1 ms to 100 ms, 0.1 ms to 50 ms, 0.1 ms to 20 ms, 1 ms to 20 ms, or 1 ms to 10 ms (pulse may be for 3ms, par. 68).
Claim 9. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses are identical in length (laser pulses were 3 ms long, par. 67).
Claim 10. Papenfuss in view of Hosokawa and Melville does not disclose the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses are different in length.
However, it would have been obvious to one of ordinary skill in the art to change the pulse duration since it would achieve a deeper and wider weld pool and would be useful if the component was a thicker material or had a higher melting point.
Claim 11. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 1, wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2 (2.7 joules per 3 ms = 900 j/s = 900 W and the spot size is approximately 0.025 diameter, par. 12 and 67; this works out to a power density of 2.8*10^5 W/cm^2).
Claim 12. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 11, wherein the power density of the multiplicity of welding pulses is identical in size (spot size and pulse energy is the same for the weld cycle, par. 12).
Claim 13. Papenfuss in view of Hosokawa and Melville does not disclose the method as claimed in claim 11, wherein the power density of the multiplicity of welding pulses is different in size.
However, it would have been obvious to one of ordinary skill in the art to change the power density since different components may have thicker or thinner areas and the power density should be adjusted accordingly to prevent melt through or to achieve a sufficiently deep and wide weld.
Claim 14. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 11, wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm (spot diameter of 0.025 inches or 0.635 mm, par. 12).
Claim 15. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 14, wherein the beam diameter or the beam width of the laser beam is in each case identical for the multiplicity of welding pulses (spot size and pulse energy is the same for the weld cycle, par. 12).
Claim 16. Papenfuss in view of Hosokawa and Melville discloses the method as claimed in claim 1, wherein the laser beam used has a circular beam cross section (circle spot, Fig. 5).
Claim 17. Papenfuss in view of Hosokawa and Melville does not disclose the method as claimed in claim 1, wherein the beam diameter or the beam width of the laser beam is different for individual welding pulses of the multiplicity of welding pulses.
However, it would have been obvious to one of ordinary skill in the art to change the beam diameter since it would achieve a deeper and wider weld pool and would be useful if the component was a thicker section.
Claim 18. Papenfuss in view of Hosokawa and Melville does not disclose the method as claimed in claim 1, wherein the welding is carried out with a repetition rate within a range of between 200 Hz and 10 kHz.
However, Papenfuss discloses a method of increasing the pulse rate by spreading out the sequential pulses along the weld seam such that the effective pulse rate between adjacent pairs of initial welding locations remain within thermal tolerances (par. 55). Based on this method, one of ordinary skill in the art would be motivated to further increase the pulse rate while maintaining the effective pulse rate between adjacent pairs remain within the thermal tolerances. There is effectively no limit in the laser pulse rate as long as the effective pulse rate of the adjacent weld points satisfies the thermal constraints.
For example, in the scenario described in par. 47 of Papenfuss, a 5-inch long weld seam would require 1000 laser pulses with an incremental distance between adjacent weld points of 0.005 inches, a spot diameter of 0.025 inches, and a 10 Hz thermal constraint between directly adjacent and overlapping weld points. The maximum pulse rate that can be used while satisfying the 10 Hz effective rate and for sequential welds to not overlap would be a 200 Hz pulse rate, spread evenly along the weld seam with a 0.025-inch distance between each sequential weld. Obviously, the maximum pulse rate which satisfies the thermal constraints would increase with the length of the weld seam. Therefore, the laser pulses can be at higher frequencies and even frequencies greater than 200 Hz. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papenfuss in view of Hosokawa and Melville as applied to claim 1 above, and further in view of Van Niekerk (US 20010173797 A1).
Claim 27. Papenfuss in view of Hosokawa and Melville does not disclose the method as claimed in claim 1, wherein by way of the multiplicity of welding areas in a contact region of the ball on the second component, a weld seam extending around the ball in the contact region is produced.
Papenfuss discloses a method laser welding two components together through a multiplicity of overlapping weld points (Fig. 5) along the contact region, i.e. along the seam, of the two components (par. 42). Therefore, it would have been obvious to one of ordinary skill in the art to apply the same principle to a ball contacting a component, where the laser produces a multiplicity of overlapping weld points along the seam where the ball contacts the second component. For example, Van Niekerk discloses a method of welding a ball to a component where the method generates a weld seam where the ball contacts the component (Fig. 1).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papenfuss in view of Hosokawa and Melville as applied to claim 1 above, and further in view of Mombo-Caristan (US 5595670 A).
Claim 30. Papenfuss in view of Hosokawa and Melville does not disclose the method as claimed in claim 1, wherein a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section.
Mombo-Caristan discloses a method of high speed high power welding with a pulsed laser wherein a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section. (commonly used strategy to increase welding speed by decreasing the focused spot size (i.e. beam cross-section) to increase the power density or increasing the laser power, Col 1 lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Papenfuss in view of Hosokawa and Melville to incorporate the teachings of Mombo-Caristan and change the beam cross-section or laser power. Doing so would have the benefit of increasing the welding speed which is important for automotive welding that requires high welding speeds (Col 3 lines 11-14, Mombo-Caristan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761